                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                               March 27, 2020
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

ROBERT SEAN MILLIGAN,                        §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL NO. 2:18-CV-188
                                             §
NUECES COUNTY TEXAS, et al,                  §
                                             §
        Defendants.                          §

                                       ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation to Grant Defendant Francisco Campos’s (“Campos”) Motion for
Summary Judgment (“M&R”), Dkt. No. 25. Plaintiff Robert Sean Milligan
(“Milligan”) has not filed objections. See 28 U.S.C. § 636(b)(1) (setting a 14-day
deadline to file objections; Fed. R. Civ. P. 72(b)(2) (same); see also Dkt. No. 25 at 13
(advising parties of the 14-day deadline).
      The Magistrate Judge recommends granting Campos’s motion for summary
judgment for Milligan’s failure to exhaust administrative remedies. Dkt. No. 25.
After independently reviewing the record and applicable law, the Court ADOPTS
the M&R in its entirety. Dkt. No. 25. The Court hereby GRANTS Campos’s motion
for summary judgment, Dkt. No. 21, and DISMISSES Milligan’s claims against
Campos, Dkt. No. 1. The Court previously dismissed Milligan’s claims against
Defendants Nueces County and the Nueces County Sheriff’s Department. Dkt. No.
19. Accordingly, Final Judgment will enter separately.


      SIGNED this 27th day of March, 2020.


                                             ___________________________________
                                             Hilda Tagle
                                             Senior United States District Judge



1/1
